 1
 2                                                          JS-6
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11
     LEON SORIANO,                      )   NO. CV 18-06726-R (AS)
12                                      )
                     Plaintiff,         )
13                                      )
               v.                       )        JUDGMENT
14                                      )
     ORELLANA, et. al.,                 )
15                                      )
                     Defendants         )
16                                      )
17
18
          Pursuant to the Order revoking in forma pauperis status and
19
     dismissing action without prejudice, IT IS ADJUDGED that the above-
20
     captioned action is dismissed   without prejudice.
21
22
          DATED: May 6, 2019
23
24
25
26                                         MANUEL L. REAL
                                     UNITED STATES DISTRICT JUDGE
27
28
